DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansari et al (US20190303268) hereinafter Ansari.

As to claim 1, Ansari discloses a method for supporting communication among a plurality of chips, (Fig. 2 with multiples circuit elements such as cores et al, para. 0049) comprising: determining identity information of a plurality of chips managed by a host, 
allowing one or more of the plurality of chips to acquire identity information of other chips connected to the inter-chip communication interface of the one or more chips (Fig. 1, and daisy chaining of devices passing  device IDs para. 0021); 
and acquiring the identity information of the other chips through a management interface of the one or more chips with regard to communicating with the host, so as to determine connection relationships among the plurality of chips (Fig. 1, and para. 0035).

As to claim 9, Ansari discloses an apparatus for supporting communication among a plurality of chips, comprising: at least one processor; and  a memory storing instructions, , (Fig. 2 with multiples circuit elements such as cores et al, para. 0049)  wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
determining identity information of a plurality of chips managed by a host, the plurality of chips being connected through respective inter-chip communication interfaces for inter-chip communication (Fig. 1, and daisy chaining of devices passing  device IDs para. 0021); allowing one or more of the plurality of chips to acquire identity information of other chips connected to the inter-chip communication interface of the one or more chips (Fig. 1, and daisy chaining of devices passing  device IDs para. 0021);
 and acquiring the identity information of the other chips by means of a management interface of the one or more chips with regard to communicating with the host, so as to 

As to claim 17, Ansari discloses a non-transitory computer readable storage medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations, (Fig. 2 with multiples circuit elements such as cores et al, para. 0049) the operations comprising:
 determining identity information of a plurality of chips managed by a host, the plurality of chips being connected through respective communication interfaces for inter-chip communication (Fig. 1with interconnected circuitry, para. 0023);  
allowing one or more of the plurality of chips to acquire identity information of other chips connected to the inter-chip communication interface of the one or more chips (Fig. 1, and daisy chaining of devices passing  device IDs para. 0021); 
and acquiring the identity information of the other chips through a management interface of the one or more chips with regard to communicating with the host, so as to determine connection relationships among the plurality of chips (Fig. 1, and para. 0035).

  As to claims 2, and 10, Ansari discloses the method, wherein the allowing one or more of the plurality of chips to acquire identity information of other chips comprises:  acquiring status information of the inter-chip communication interface of the one or more chips; transmitting, in response to the status information being an active status, test data to the other chips connected to the inter-chip communication interface 
and receiving response data of the test data, the response data comprising the identity information of the other chips (Fig. 1, and para. 0027).
  
As to claims 3, and 11, Ansari discloses the method, wherein the transmitting the test data to the other chips comprises: configuring a predetermined address range for the inter-chip communication interface of the one or more chips (Fig. 1, and para. 0031); 
and transmitting test data to an address of the other chips within the predetermined address range (Fig. 1, and para. 0039).  

As to claims 4, and 12, Ansari discloses the method, further comprising:  storing the determined connection relationships among the plurality of chips in a connection matrix, wherein the connection matrix comprises at least one of followings: status information of the respective inter-chip communication interfaces of the plurality of chips, and bandwidth information (Fig. 2, and para. 0051).  

As to claims 7 and 15, Ansari discloses the method, further comprising: enumerating the connection relationships among the plurality of chips according to a determined number of the plurality of chips (Fig. 2, and para. 0035); and configuring the plurality of chips according to a user-specified connection relationship among the enumerated connection relationships (Fig. 2, and para. 0054).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari as applied to claims1/9 above, and further in view of Martinez(US6687862).

As to claim 5 and 13, Ansari does not explicitly disclose the method, further comprising: detecting a connection fault by the inter-chip communication interface of the one or more chips; repairing the connection fault in response to the detected connection fault being repairable; and reporting a result of the repair.  
Martinez teaches in Fig. 2 detecting a connection fault by the inter-chip communication interface of the one or more chips; repairing the connection fault in response to the detected connection fault being repairable; and reporting a result of the repair (Fig. 2 illustrates the detection and mechanism of repair of a fault connection, COL. 3, lines 25-55). It would have been obvious to one of ordinary skill in the art before the effective .


Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150324319 teaches interconnect packets enable communication between SoCs and communication between memory domains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184